Citation Nr: 0430839	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc and 
joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1961 to 
March 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
degenerative disc and joint disease of the cervical spine.  A 
Notice of Disagreement was received in December 2002.  A 
Statement of the Case was issued in July 2003, and a timely 
appeal was received in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

 The Veterans Claims Assistance Act requires that a medical 
examination be conducted when necessary to make a decision on 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A(d)).  
In this case, such an examination is needed.  The veteran was 
diagnosed to have degenerative disc and joint disease of the 
cervical spine in September 2002.  He claims that these 
conditions are the result of a motor vehicle accident he was 
injured in during service in May 1963.  

The service medical records show that, on May 24, 1963, the 
veteran was hit by a motor vehicle.  The veteran suffered 
fractures to the coccyx and right acetabulum, a ruptured 
spleen, and abrasions on his legs, toes and head.  An x-ray 
of his skull was normal.  No x-ray of his neck was taken.  
The veteran, however, still complained of double vision a few 
weeks after the accident.  

In his claim received September 30, 2002, the veteran stated 
that an x-ray of his neck showed severe neck trauma with a 
possibility of compression fractures that were a result of 
the same accident.  An x-ray report dated September 18, 2002 
from the VA Medical Center shows that the veteran's vertebral 
bodies are normally aligned excepting 2 mm retrolisthesis of 
C6 on 7; degenerative osteophytic formation at the end plates 
of C5-6 and C6-7 with disc space narrowing at these levels; 
uncovertebral degenerative disease with thyroid 
calcification; and obliques show minimal degenerative disease 
with neural foraminal narrowing on the right at C6-7 and on 
the left at the same level.  The impression was neural 
foraminal narrowing at C6-7 bilaterally with minimal 
spondylolisthesis at same level.  On the same day, a VA 
physician diagnosed him to have degenerative disc and joint 
disease.  

The veteran stated again in his Notice of Disagreement that 
the x-ray of his neck found an old compression fracture of 
the fifth and sixth cervical vertebrae resulting in an 
arthritic condition and pinched nerves.  He also stated that 
the accident report of the Tacoma, Washington Police 
Department indicated that a witness saw him fly over the car 
and land on his head in the road.  

In his substantive appeal, the veteran objected to the 
contention that he sustained no head or neck trauma on 
admission on May 24, 1963.  He stated that he landed on his 
head on a paved road, he was unconscious for six days, he 
experienced recurring episodes of double vision for three to 
four months, and that he again consulted with the VA Medical 
Center staff who repeated that there were compression and 
misalignment in C5-6-7, and the degenerative arthritis was a 
direct result of that trauma.  

The Board believes that under the circumstances, a medical 
examination is required to assist in determining whether the 
degenerative disc and joint disease in the veteran's cervical 
spine is related to an injury he may have sustained in 
service.  

The Board notes that the medical evidence of records shows 
that the veteran was involved in two other motor vehicle 
accidents where he injured the upper portion of his body.  
The first accident was on October 27, 1962, while the veteran 
was in service, in which the veteran injured his shoulder.  
(See service medical records note on November 8, 1962.)  The 
second automobile accident was on May 18, 1965, after his 
separation from service.  From this accident, the veteran 
suffered ecchymosis about the face and head with clotted 
blood in his anterior nares and in his mouth.  X-ray 
examination showed the presence of a linear fracture 
extending from the inferior orbital rim downward through the 
left maxilla in the left alveolar ridge.  

In addition, the Board notes that the veteran received 
treatment at the VA Medical Center in Gainesville, Florida.  
Because it is necessary to remand this case for the reason 
stated above, the RO should take this opportunity to obtain 
the veteran's recent VA treatment records to ensure the file 
is complete. 

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should attempt to obtain a 
copy of the police report from the 
Tacoma, Washington Police Department for 
the accident on May 24, 1963, or, if 
unavailable, specifically ask the veteran 
to submit a copy if he has one in his 
possession.  

3.  The RO should obtain treatment 
records from the VA Medical Center in 
Gainesville, Florida for treatment for 
right knee complaints from November 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA orthopedic examination 
to evaluate his cervical spine.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed, and provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
etiology of the degenerative disc and 
joint disease of the veteran's cervical 
spine.  After reviewing the file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current degenerative 
disc and joint disease of the cervical 
spine had its onset during service.  
Specifically, the relationship, if any, 
to injury sustained in one of the two 
motor vehicle accidents in service should 
be addressed.  In rendering an opinion, 
the Board directs the attention of the 
examiner to the medical records in the 
claims file relating to the motor vehicle 
accidents in which the veteran was 
involved, including the post service 
accident.  

5.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003)




